UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 555 S. Flower Street, 35th Floor, Los Angeles, CA 90071 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. UTC North American Fund Schedule of Investments March 31, 2010 (Unaudited) Numbers of Shares Market COMMON STOCKS - 57.7% Value Capital Goods - 2.4% General Electric Co. $ Consumer Discretionary - 4.6% Darden Restaurants, Inc. Target Corp. The TJX Companies, Inc. The Walt Disney Co. Yum! Brands, Inc. Data Processing - 1.7% Automatic Data Processing, Inc. Electric Utilities - 0.5% Duke Energy Corp. Electronic Equipment, Instruments & Components - 0.7% Agilent Technologies, Inc. (a) Energy Equipment & Services - 1.2% Schlumberger Ltd (b) Transocean Ltd. (a)(b) Financial Services - 5.9% Bank of America Corp. Bank Of Montreal (b) Citigroup, Inc. The Goldman Sachs Group, Inc. JPMorgan Chase & Co. Food & Staples Retailing - 4.6% Shoppers Drug Mart Corp. (b) Wal-Mart Stores, Inc. Health Care - 2.8% Beckman Coulter, Inc. Boston Scientific Corp. (a) Pfizer Inc. UnitedHealth Group, Inc. WellPoint Inc. (a) Household Products - 2.2% Procter & Gamble Co. Insurance - 4.8% Aflac, Inc. Great-West Lifeco Inc. (b) The Progressive Corp. (a) Integrated Oil & Gas - 3.2% Apache Corp. Devon Energy Corp. Occidental Petroleum Corp. Internet Software & Services - 0.6% Baidu, Inc. - ADR (a)(b) Machinery - 1.2% Caterpillar Inc. Marine - 2.5% Diana ShippingInc. (a)(b) Metals & Mining - 4.6% POSCO - ADR (b) Yamana Gold Inc. (b) Oil, Gas & Consumable Fuels - 5.8% Energy Transfer Partners, L.P. Petroleo Brasileiro S.A. - Petrobras - ADR (b) Semiconductor - 1.2% Intel Corp. Software - 1.3% Autodesk, Inc. (a) Intuit (a) Technology - 2.2% Corning Inc. International Business Machines Corp. (IBM) Telecommunications - 1.0% American Tower Corp. - Class A (a) Tobacco - 1.1% Altria Group, Inc. Transportation - 1.0% Union Pacific Corp. Wireless Telecommunication Services - 0.6% Rogers Communications, Inc. - Class B (b)(c) TOTAL COMMON STOCKS (Cost $17,493,859) EXCHANGE TRADED FUNDS - 7.8% Investment Companies - 7.8% iShares CDN S&P/TSX 60 Index Fund (b) iShares MSCI Emerging Markets Index TOTAL EXCHANGE TRADED FUNDS (Cost $2,383,119) Principal Amount Value ASSET BACKED SECURITIES - 1.7% Connecticut RRB Special Purpose Trust CL&P Series 2001-1, Class A5, 6.210%, 12/30/2011 Continental Airlines Inc. Pass Thru Certificates Series 2000-2, 7.707%, 04/02/2021 (Acquired 07/19/2005, Cost $64,327) (c) CPL Transition Funding LLC Series 2002-1, Class A5, 6.250%, 01/15/2017 FedEx Corp. 1993-A, 8.760%, 05/22/2015 Massachusetts RRB Special Purpose Series 2001-1, Class A, 6.530%, 06/01/2015 Union Pacific Corp. 2003-1, 4.698%, 01/02/2024 TOTAL ASSET BACKED SECURITIES (Cost $576,650) CORPORATE BONDS - 21.6% Consumer Finance - 1.0% American Express Co. 7.250%, 05/20/2014 Diversified Financial Services - 0.6% National Rural Utility Coop 5.450%, 02/01/2018 Electric Utilities - 0.3% Commonwealth Edison Co. 5.900%, 03/15/2036 Insurance - 0.9% Sagicor Finance Ltd. 7.500%, 05/12/2016 (Acquired 04/22/2009, Cost $306,184) (b)(c)(e) Metals - 2.3% Usiminas Commercial Ltd 7.250%, 01/18/2018 (Acquired 07/10/2009 through 09/03/2009, Cost $790,322) (b)(c)(e) Metals & Mining - 1.9% Barrick Gold Corp. 6.950%, 04/01/2019 (b) Oil, Gas & Consumable Fuels - 5.7% Husky Energy, Inc. 7.250%, 12/15/2019 (b) Petroldrill Four Ltd. 4.620%, 04/15/2016 Rowan Companies 5.880%, 03/15/2012 Talisman Energy, Inc. 7.750%, 06/01/2019 (b) Rail Transportation - 2.3% Canadian Pacific Railway Co. 7.250%, 05/15/2019 (b) Securities and Commodity Contracts Intermediation and Brokerage - 1.9% The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Telecommunication Services - 2.1% Brasil Telecom S/A 9.380%, 08/18/2015 (b) Tobacco - 0.8% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 0.6% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Norfolk Southern Corp. 5.257%, 09/17/2014 Utilities - 1.2% Petroleum Co. Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (b) TOTAL CORPORATE BONDS (Cost $7,156,191) MORTGAGE BACKED SECURITIES - 0.6% GS Mortgage Securities Corp. II Series 2007-GG10, Class A4, 5.805%, 08/10/2045 (d) TOTAL MORTGAGE BACKED SECURITIES (Cost $178,465) U.S. GOVERNMENT AGENCY ISSUES - 1.2% AID - ISRAEL (b) 5.500%, 09/18/2023 5.500%, 12/04/2023 Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates 0 5.000%, 11/20/2035 0 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $409,717) US GOVERNMENT NOTE/BONDS - 1.1% United States Treasury Notes - 1.1% 3.875%, 05/15/2018 TOTAL US GOVERNMENT NOTE/BONDS (Cost $407,382) SHORT TERM INVESTMENTS - 7.5% US Treasury Bills - 7.5% United States Treasury Bills 0.19% , 08/26/2010 0.22%, 09/23/2010 0.23%, 10/21/2010 TOTAL SHORT TERM INVESTMENTS (Cost $2,673,282) Total Investments(Cost $31,278,665) - 99.2% Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt (a) - Non-income producing security. (b) - Foreign Issued Security (c) - Restricted security. The total value of restricted securities is $1,441,164 (4.0% of net assets) at March 31, 2010. (d) - Variable Rate (e) - Illiquid The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at March 31, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The investments whose values are based on quoted market prices in active market, and are therefore classified within level 1, include active listed domestic equities (including rights and warrants) included listed ADRs, Exchange Traded Funds and Preferred Stocks. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2.These include, fixed income, ADRs and restricted stock securities. The following is a summary of the inputs used to value the Fund's (Portfolio's) net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Asset Backed Securities $
